OPINION — AG — ** DUAL OFFICE HOLDING — MUNICIPAL OFFICE — BOARD OF ADJUSTMENT — COUNTY ASSESSOR — CONTRACT SERVICES ** 51 Ohio St. 6 [51-6] PROSCRIBING DUAL OFFICE HOLDING, DOES 'NOT' PROHIBIT A MEMBER OF A MUNICIPAL BOARD OF ADJUSTMENT UNDER 11 Ohio St. 44-101 [11-44-101] ET SEQ. AS AMENDED FROM CONCURRENTLY SERVING AS AN APPRAISER APPOINTED BY THE COUNTY ASSESSOR UNDER THE AUTHORITY OF 68 Ohio St. 2481.8 [68-2481.8] (DUAL OFFICE — APPRAISERS — CONTRACT EMPLOYEE) CITE: OPINION NO. 85-016 OPINION NO. 85-058, OPINION NO. 85-151, 11 Ohio St. 44-104 [11-44-104] 51 Ohio St. 6 [51-6] (HUGH A. MANNING)